Title: From George Washington to Major General Israel Putnam, 18 August 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Bucks County [Pa.]18th Augst 1777.

I have yours of the 15th. As it appeared clearly from the account sent out by the Enemy, that Palmer was really an Officer of theirs, he deservedly suffered for being found lurcking about our posts, and was a spy in the truest Sense of the word.
I am surprised at the conduct of the Militia of Connecticut, who because they find no Enemy directly at their own doors refuse to stay and assist their Neighbours. They do not consider that the Northern Army cannot be reinforced and the state of New York saved without they will consent to garrison Peekskill. I therefore desire that you will inform Govr Trumbull of these circumstances, and call upon him for a certain Number of Militia to continue in service for three Months at least, that we may know what we have to depend upon. I cannot by any means consent to Genl Sullivans division returning to Peekskill while Genl Howes destination remains a secret. If he is gone Southward, which now seems probable, that division is absolutely necessary to this Army to enable us to give him proper opposition.
The paymaster Genl shall be informed of the want of Cash in your department.
I desire you will keep as many of the Militia as possible till they are releived in a regular manner, those that come out should at least remain as long as the Militia of New York who have been more harassed and have more reason to complain on every account than any upon the Continent. I am Dear Sir Your Obt & hble Servt

Go: Washington


P.S. When any deserters come out from the British Army they have been paid four dollars and if they bring out their arms ten dollars more for them. Be pleased in future to pay those Sums and certify upon their passes that they have been paid, otherwise they claim it again.

